DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
11/03/2022.

Status of Rejections
All other previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments.

Claim(s) 1, 3, 4 and 6-13 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3, 4, and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajda et al (US 2014/0305805 A1) in view of Le et al (“Electrochemical Reduction of CO2 to CH3OH at Copper Oxide Surfaces”, Journal of The Electrochemical Society, 158, 5, E45-E49, 2011), Yin et al (“Photocatalytic Carbon Dioxide Reduction by Copper Oxide Nanocluster-Grafted Niobate Nanosheets”, ACS Nano, vol 9, no 9, 2015, pages 2111-2119), and Krawiec et al (US 6,225,003 B1). 

Claim 1: Vajda discloses a composite material comprising a metal-containing cluster catalyst and a carrier (see e.g. abstract of Vajda), wherein: the metal-containing cluster catalyst is supported on the carrier (see e.g. [0034] of Vajda), the metal-containing cluster catalyst comprises a which can be copper (see e.g. claim 5 of Vajda), the cluster is composed of a metal oxide including the at least one metal atom (M) (see e.g. [0034] of Vajda), the carrier can be carbon (see e.g. claim 7 of Vajda), and the metal-containing cluster catalyst is used for reducing carbon dioxide (see e.g. [0031] of Vajda).

Furthermore, Vajda discloses that the metal atom (M) can be copper, amongst others (see e.g. claim 5 of Vajda). Additionally, Le explicitly discusses the use of copper and its oxide forms for reducing carbon dioxide (see e.g. abstract of Le). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to select copper as the metal M because Le demonstrates the efficacy of using copper to reduce carbon dioxide and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.

Vadja does not explicitly teach a primary particle diameter of the cluster is 0.95 to 1.20 nm. Vadja teaches that catalysts having a macrosize (see e.g. [0011] of Vadja) or “large size” (> 5nm, see e.g. [0012] of Vadja) have a small fraction of atoms on the surface participating in the reaction (see e.g. [0011] of Vadja). Instead, Vadja prefers subnanometer electrocatalyst materials (“e.g. between 0.2 nm and 0.9 nm”, see e.g. [0034] of Vadja). However, there is nothing in Vadja that teaches away from using sizes below 5 nm and only discloses the range of 0.2-0.9 nm as a preferred example of the catalyst sizes. 

Vajda, Le, and Yin show that the size of particles in copper oxide clusters for carbon dioxide reduction can vary from small to large. Le teaches agglomerated copper oxide nanoparticles (see e.g. abstract of Le) with sizes up to 1 µm (see e.g. page E46, col 2, paragraph starting with “In efforts” of Le). Alternatively, Yin teaches that nanoclusters of copper oxide below 3 nm “promotes the accumulation of excited electrons and thereby leads to the efficient multielectron reduction of oxygen” (see e.g. page 2112, connecting paragraph of col 1 and 2 of Yin). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vadja by optimizing the particle diameter between the minimum size 0.2 nm, taught in Vadja, and to the maximums shown in Le, through routine experimentation to get the desired amount of active surface area and accumulation of excited electrons. 

Vajda does not explicitly teach the metal-containing cluster catalyst is bound to the carrier via a binder. Krawiec teaches an electrode comprising clusters of an electrode active material (see e.g. abstract of Krawiec) of a metal oxide (see e.g. col 5, lines 58-65 of Krawiec), wherein the cluster is bound to a carrier using a binder (see e.g. abstract of Krawiec). The binder “increases, among other things, electrical conductivity and adhesion of the electrode material clusters to the current collector, as well as enhances mechanical properties” (see e.g. col 1, lines 9-15 of Krawiec). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to include a binder for binding the clusters to the carrier as taught in Krawiec because the binder of Krawiec increases electrical conductivity, adhesion, and enhances mechanical properties. 

The limitation claiming the composite material is a cathode electrode of the carbon dioxide reduction apparatus is an intended use/function for the material. MPEP §2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Vajda in view of Yano, Le, and Yin teaches all the structure of claim 1 and would be capable of being use as a cathode electrode in a carbon dioxide reduction apparatus. Furthermore, Vajda teaches the material is used for a cathode in carbon dioxide reduction (see e.g. [0027] and Fig 3 of Vajda).

Claim 3: Vajda in view of Le, Yin, and Krawiec discloses that the cluster is copper oxide (see e.g. claim 7 and [0034] of Vajda). Copper oxide comes in four forms: Cu2O, CuO, CuO2, and Cu2O3. Each form has m/n ratios of 0.5, 1, 2, and 1.5 respectively. All the forms of copper oxide satisfy the formula of claim 3. 

Claim 4: Vajda in view of Le, Yin, and Krawiec discloses that the cluster is copper oxide (see e.g. claim 7 and [0034] of Vajda). Copper oxide comes in four forms: Cu2O, CuO, CuO2, and Cu2O3. Each form has m/n ratios of 0.5, 1, 2, and 1.5 respectively. These ranges overlap with the claim range of 0.5-1.5. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 6: Vajda discloses a cathode electrode (see e.g. abstract and [0027] of Vajda) of a carbon dioxide reduction (see e.g. [0031] of Vajda) apparatus (see e.g. [0057] of Vajda) comprising: a composite material comprising a metal-containing cluster catalyst and a carrier (see e.g. abstract of Vajda), wherein the metal-containing cluster catalyst is supported on the carrier  (see e.g. [0034] of Vajda), the metal-containing cluster catalyst comprises a cluster including at least one metal atom (M) (see e.g. claim 5 of Vajda), the cluster is composed of a metal oxide including the at least one metal atom (M) (see e.g. [0034] of Vajda), the carrier can be carbon (see e.g. claim 7 of Vajda), and the metal-containing cluster catalyst is used for reducing carbon dioxide (see e.g. [0031] of Vajda). 

Furthermore, Vajda discloses that the metal atom (M) can be copper, amongst others (see e.g. claim 5 of Vajda). Additionally, Le explicitly discusses the use of copper and its oxide forms for reducing carbon dioxide (see e.g. abstract of Le). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to select copper as the metal M because Le demonstrates the efficacy of using copper to reduce carbon dioxide and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.

Vadja does not explicitly teach a primary particle diameter of the cluster is 0.95 to 1.20 nm. Vadja teaches that catalysts having a macrosize (see e.g. [0011] of Vadja) or “large size” (> 5nm, see e.g. [0012] of Vadja) have a small fraction of atoms on the surface participating in the reaction (see e.g. [0011] of Vadja). Instead, Vadja prefers subnanometer electrocatalyst materials (“e.g. between 0.2 nm and 0.9 nm”, see e.g. [0034] of Vadja). However, there is nothing in Vadja that teaches away from using sizes below 5 nm and only discloses the range of 0.2-0.9 nm as a preferred example catalyst sizes. 

Vajda, Le, and Yin show that the size of particles in copper oxide clusters for carbon dioxide reduction can vary from small to large. Le teaches agglomerated copper oxide nanoparticles (see e.g. abstract of Le) with sizes up to 1 µm (see e.g. page E46, col 2, paragraph starting with “In efforts” of Le). Alternatively, Yin teaches that nanoclusters of copper oxide below 3 nm “promotes the accumulation of excited electrons and thereby leads to the efficient multielectron reduction of oxygen” (see e.g. page 2112, connecting paragraph of col 1 and 2 of Yin). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vadja by optimizing the particle diameter between the minimum size 0.2 nm, taught in Vadja, and to the maximums shown in Le, through routine experimentation to get the desired amount of active surface area and accumulation of excited electrons. 

Vajda does not explicitly teach the metal-containing cluster catalyst is bound to the carrier via a binder. Krawiec teaches an electrode comprising clusters of an electrode active material (see e.g. abstract of Krawiec) of a metal oxide (see e.g. col 5, lines 58-65 of Krawiec), wherein the cluster is bound to a carrier using a binder (see e.g. abstract of Krawiec). The binder “increases, among other things, electrical conductivity and adhesion of the electrode material clusters to the current collector, as well as enhances mechanical properties” (see e.g. col 1, lines 9-15 of Krawiec). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to include a binder for binding the clusters to the carrier as taught in Krawiec because the binder of Krawiec increases electrical conductivity, adhesion, and enhances mechanical properties. 

Claim 7: Vajda discloses carbon dioxide reduction apparatus (see e.g. [0031] of Vajda) comprising: a cathode electrode (see e.g. abstract and [0027] of Vajda) for carbon dioxide reduction (see e.g. [0031] of Vajda), the electrode for carbon dioxide reduction including a composite material comprising a metal-containing cluster catalyst and a carrier (see e.g. abstract of Vajda), wherein the metal-containing cluster catalyst is supported on the carrier  (see e.g. [0034] of Vajda), the metal-containing cluster catalyst comprises a cluster including at least one metal atom (M) (see e.g. claim 5 of Vajda), the cluster is composed of a metal oxide including the at least one metal atom (M) (see e.g. [0034] of Vajda), the carrier can be carbon (see e.g. claim 7 of Vajda), and the metal-containing cluster catalyst is used for reducing carbon dioxide (see e.g. [0031] of Vajda). 

Furthermore, Vajda discloses that the metal atom (M) can be copper, amongst others (see e.g. claim 5 of Vajda). Additionally, Le explicitly discusses the use of copper and its oxide forms for reducing carbon dioxide (see e.g. abstract of Le). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to select copper as the metal M because Le demonstrates the efficacy of using copper to reduce carbon dioxide and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.

Vadja does not explicitly teach a primary particle diameter of the cluster is 0.95 to 1.20 nm. Vadja teaches that catalysts having a macrosize (see e.g. [0011] of Vadja) or “large size” (> 5nm, see e.g. [0012] of Vadja) have a small fraction of atoms on the surface participating in the reaction (see e.g. [0011] of Vadja). Instead, Vadja prefers subnanometer electrocatalyst materials (“e.g. between 0.2 nm and 0.9 nm”, see e.g. [0034] of Vadja). However, there is nothing in Vadja that teaches away from using sizes below 5 nm and only discloses the range of 0.2-0.9 nm as a preferred example catalyst sizes. 

Vajda, Le, and Yin show that the size of particles in copper oxide clusters for carbon dioxide reduction can vary from small to large. Le teaches agglomerated copper oxide nanoparticles (see e.g. abstract of Le) with sizes up to 1 µm (see e.g. page E46, col 2, paragraph starting with “In efforts” of Le). Alternatively, Yin teaches that nanoclusters of copper oxide below 3 nm “promotes the accumulation of excited electrons and thereby leads to the efficient multielectron reduction of oxygen” (see e.g. page 2112, connecting paragraph of col 1 and 2 of Yin). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vadja by optimizing the particle diameter between the minimum size 0.2 nm, taught in Vadja, and to the maximums shown in Le, through routine experimentation to get the desired amount of active surface area and accumulation of excited electrons. 

Vajda does not explicitly teach the metal-containing cluster catalyst is bound to the carrier via a binder. Krawiec teaches an electrode comprising clusters of an electrode active material (see e.g. abstract of Krawiec) of a metal oxide (see e.g. col 5, lines 58-65 of Krawiec), wherein the cluster is bound to a carrier using a binder (see e.g. abstract of Krawiec). The binder “increases, among other things, electrical conductivity and adhesion of the electrode material clusters to the current collector, as well as enhances mechanical properties” (see e.g. col 1, lines 9-15 of Krawiec). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to include a binder for binding the clusters to the carrier as taught in Krawiec because the binder of Krawiec increases electrical conductivity, adhesion, and enhances mechanical properties. 

Claim 8: Vajda in view of Le, Yin, and Krawiec teaches that the binder comprises a polymer (see e.g. col 4, lines 44-64 of Krawiec). 

Claim 9: Krawiec teaches that binder can be styrene butadiene copolymer (SBR), among other polymers (see e.g. col 4, lines 44-64 of Krawiec). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the binder of Vajda in view of Le, Yin, and Krawiec by selecting styrene butadiene from the list of Krawiec because KSR rationale E states it is obvious to chose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim 10: Vajda in view of Le, Yin, and Krawiec teaches that the binder comprises a polymer (see e.g. col 4, lines 44-64 of Krawiec). 

Claim 11: Krawiec teaches that binder can be styrene butadiene copolymer (SBR), among other polymers (see e.g. col 4, lines 44-64 of Krawiec). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the binder of Vajda in view of Le, Yin, and Krawiec by selecting styrene butadiene from the list of Krawiec because KSR rationale E states it is obvious to chose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim 12: Vajda in view of Le, Yin, and Krawiec teaches that the binder comprises a polymer (see e.g. col 4, lines 44-64 of Krawiec). 

Claim 13: Krawiec teaches that binder can be styrene butadiene copolymer (SBR), among other polymers (see e.g. col 4, lines 44-64 of Krawiec). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the binder of Vajda in view of Le, Yin, and Krawiec by selecting styrene butadiene from the list of Krawiec because KSR rationale E states it is obvious to chose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Response to Arguments
Applicant’s arguments filed  with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Vajda in view of Krawiec. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795